     Case 1:17-cv-01011-JPW-SES Document 138 Filed 03/23/21 Page 1 of 3




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

  JUSAMUEL RODRIGUEZ
  MCCREARY, RICHARD C.
  ANAMANYA, and JOSEPH R.
  COPPOLA,

  each individually and on behalf of
  all others similarly situated,               Case No. 1:17-CV-01011
                                               (Judge Wilson)
                       PLAINTIFFS,             (Magistrate Judge Schwab)

               v.


  THE FEDERAL BUREAU OF
  PRISONS, THOMAS R. KANE,
  DAVID J. EBBERT,

                       DEFENDANTS.


                         STIPULATION OF DISMISSAL

      Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), Plaintiffs’ counsel conferred with

Defendants’ counsel and the parties agree that this case should be dismissed. The

Bureau of Prisons has closed the Special Management Unit at USP Lewisburg and

transferred all individuals previously held in that unit to other prisons, and the issue

that is the subject of Plaintiffs’ action is therefore moot.

DATED: March 23, 2021:                   Submitted by:

                                         /s/ Kevin H. Metz_______
                                         Kevin H. Metz
                                         PA ID No. 324044
Case 1:17-cv-01011-JPW-SES Document 138 Filed 03/23/21 Page 2 of 3




                              Marissa R. Boynton (admitted pro hac vice)
                              LATHAM &WATKINS LLP
                              555 Eleventh Street NW, Suite 1000
                              Washington, DC 20004
                              Tel.: (202) 637-2200
                              kevin.metz@lw.com
                              marissa.boynton@lw.com

                              Alexandra Morgan-Kurtz
                              PA INSTITUTIONAL LAW PROJECT
                              PA ID No. 312631
                              100 Fifth Ave., Suite 900
                              Pittsburgh, PA 15222
                              Tel.: (412) 434-6175
                              amorgan-kurtz@pailp.org

                              Counsel for Plaintiffs

                              /s/ Timothy S. Judge
                              Timothy S. Judge
                              Assistant U.S. Attorney
                              PA 203821
                              U.S. Attorney's Office
                              235 North Washington Ave
                              P.O. Box 309
                              Scranton, PA 18503
                              Tel.: (570) 348-2800

                              Counsel for Defendants




                                2
    Case 1:17-cv-01011-JPW-SES Document 138 Filed 03/23/21 Page 3 of 3




                       CERTIFICATE OF SERVICE

           I hereby certify that a true and correct copy of the forgoing was served

upon the following via ECF on March 23, 2021:


                        Timothy S. Judge
                        United States Attorney’s Office Middle District of
                        Pennsylvania
                        235 N. Washington Ave.
                        P.O. Box 309
                        Scranton, PA 18501
                        Tel: 570-348-2827
                        Email: timothy.judge@usdoj.gov



DATED : March 23, 2021               By: /s/ Kevin H. Metz_______
                                     Kevin H. Metz
                                     PA ID No. 324044
                                     LATHAM &WATKINS LLP
                                     555 Eleventh Street NW, Suite 1000
                                     Washington, DC 20004
                                     Tel.: (202) 637-2200
                                     kevin.metz@lw.com




                                       3
